Citation Nr: 1023302	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-08 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, 
North Carolina



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to July 
1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Winston Salem, North 
Carolina.  It was remanded for additional development in July 
2007 and has now been returned to the Board for appellate 
disposition.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD which has 
been attributed to his service in Vietnam as well as with 
major depressive disorder (MDD) secondary to his PTSD and 
service connected medical problems.

2.  The Veteran was assigned to the 919th Engineer Company in 
Quan Loi, Vietnam from October 1970 to February 1971.  Quan 
Loi was subject to enemy mortar and rocket attacks on 
multiple occasions while the Veteran was stationed there.

3.  It is at least as likely as not that the Veteran's 
currently diagnosed psychiatric disorder, to include PTSD, is 
related to his experiences while performing active military 
service on Vietnam.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired 
psychiatric disorder, to include PTSD, was incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Board considered the statutes and regulations pertaining 
to the VA's statutory duties to provide various notices to 
the Veteran and to assist the Veteran with the development of 
facts pertinent to his claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.  
Insofar as the Veteran is granted service connection herein, 
there is no need to discuss whether the provisions of the 
Veteran's Claims and Assistance Act (VCAA) have been fully 
satisfied with respect to this claim.  Assuming any VCAA 
error occurred, such error was harmless since this decision 
grants the benefit sought in full.  

II.  Prior Remand

This case was remanded by the Board in July 2007.  The Board 
acknowledges that a claimant has a right to substantial 
compliance with the instructions that are set forth in a 
Board remand  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); See also Dyment v. West 13 Vet. App. 141, aff'd sub 
nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) (remand not 
required under Stegall where Board's remand instructions were 
substantially complied with).  Insofar as this decision 
grants the benefit sought in full, there is no need to 
discuss whether the instructions set forth in the prior 
remand were met as an error in complying with such 
instructions would be harmless.

III.  Service Connection

The Veteran contends that he has an acquired psychiatric 
disorder, to include PTSD, that is due to his military 
service.

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Veteran contends that his psychiatric disorder was caused 
by experiences that occurred while he was in Vietnam.  He 
regards his most stressful experience to be working at the 
91st Evacuation Hospital, where he was assigned as a cook 
from February 1971 through July 1971.  He contends that 
although he was assigned to the hospital as a cook, he had 
additional duties transporting wounded and dead soldiers and 
that he saw numerous wounded persons and dead bodies.  The 
Veteran also claimed that he was exposed to various mortar 
and rocket attacks.  The Veteran contended that his 
experiences at the 91st Evacuation Hospital were much worse 
than his experiences while attached to the 919th Engineering 
Company at Quan Loi, although soldiers were lost at Quan Loi 
and his entire Vietnam War experience was traumatic.

A VA psychiatrist who examined the Veteran in August 2009 
diagnosed the Veteran with PTSD that was related to his 
experiences being "expos[ed] to dead and severely wounded 
comrades as well as dealing with the stresses of being in a 
combat zone."  He also diagnosed the Veteran with MDD 
secondary to PTSD and various service connected medical 
problems that the Veteran experienced.

While the Veteran's reports concerning his duties while 
stationed at the 91st Evacuation Hospital were not verified, 
the Joint Services Records and Research Center (JSSRC) 
confirmed that the 919th Engineering Company was based at 
Quan Loi and that rocket and mortar attacks occurred at Quan 
Loi on multiple occasions in November 1970.  The Veteran's 
record of service indicates that he was assigned to the 919th 
Engineering Company from October 1970 to February 1971.  It 
is at least as likely as not that the Veteran was with his 
company at Quan Loi during these attacks.  See, e.g. 
Pentecost v. Principi, 16 Vet. App. 124, 129 (2002) (finding 
that evidence that the Veteran's unit was subject to attacks 
corroborated the Veteran's allegations that he was subject to 
such attacks).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

While the Veteran's various written statements and his 
statements to mental health providers indicate that he was 
more traumatized by his experiences at the 91st Evacuation 
Hospital than his experiences with the 919th Engineering 
Company, the examiner who performed the August 2009 
examination of the Veteran attributed the Veteran's PTSD more 
broadly to the Veteran's experiences while in a combat zone 
in Vietnam.  Thus, it is reasonable to conclude that it is at 
least as likely as not that the Veteran's experiences while 
assigned to the 919th Engineering Company, including exposure 
to mortar and rocket attacks, contributed to the development 
of his currently diagnosed PTSD.  Thus, a confirmed stressor 
was reasonably established.  Moreover, the MDD has been 
attributed in part to service connected disorders.  
Therefore, giving the benefit of the doubt to the Veteran, 
his acquired psychiatric disorder is shown to be at least as 
likely as not to be related to his military service.  


ORDER

Service connection for an acquired psychiatric disorder is 
granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


